 


113 HR 4429 RH: Permanent Active Financing Exception Act of 2014
U.S. House of Representatives
2014-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 315
113th CONGRESS 2d Session 
H. R. 4429
[Report No. 113–427] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 8, 2014 
Mr. Tiberi (for himself, Mr. Neal, Mr. Sam Johnson of Texas, Mr. Larson of Connecticut, Mr. Brady of Texas, Mr. Kind, Mr. Nunes, Mr. Pascrell, Mr. Boustany, Mr. Crowley, Mr. Schock, Mr. Reed, Ms. Linda T. Sánchez of California, Mr. Young of Indiana, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means 
 

May 2, 2014
Additional sponsors: Mr. Roskam and Mr. Smith of Nebraska


May 2, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic




A BILL 
To amend the Internal Revenue Code of 1986 to permanently extend the subpart F exemption for active financing income. 
 
 
1.Permanent subpart F exemption for active financing income 
(a)Banking, financing, or similar businessesSubsection (h) of section 954 of the Internal Revenue Code of 1986 (relating to special rule for income derived in the active conduct of banking, financing, or similar businesses) is amended by striking paragraph (9). 
(b)Insurance businessesSubsection (e) of section 953 of such Code (relating to exempt insurance income) is amended by striking paragraph (10) and by redesignating paragraph (11) as paragraph (10). 
(c)Effective dateThe amendments made by this section shall apply to taxable years of a foreign corporation beginning after December 31, 2013, and to taxable years of United States shareholders with or within which such taxable years of such foreign corporation end. 


1.Short titleThis Act may be cited as the Permanent Active Financing Exception Act of 2014. 
2.Permanent subpart F exemption for active financing income
(a)Banking, financing, or similar businessesSubsection (h) of section 954 of the Internal Revenue Code of 1986 (relating to special rule for income derived in the active conduct of banking, financing, or similar businesses) is amended by striking paragraph (9).
(b)Insurance businessesSubsection (e) of section 953 of such Code (relating to exempt insurance income) is amended by striking paragraph (10) and by redesignating paragraph (11) as paragraph (10).
(c)Effective dateThe amendments made by this section shall apply to taxable years of a foreign corporation beginning after December 31, 2013, and to taxable years of United States shareholders with or within which such taxable years of such foreign corporation end.
 

May 2, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
